Citation Nr: 0315860	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to (aggravated by) service-connected low back 
disability. 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1954 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for hypertension.  The veteran entered notice of 
disagreement with this decision in May 2001; the RO issued a 
statement of the case in January 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in February 2002. 


REMAND

In this case, additional evidence was requested and received 
into the record following the January 2002 supplemental 
statement of the case.  The additional evidence consists of 
an August 2002 VA cardiovascular examination and medical 
opinions.  There is no written waiver of initial RO 
consideration of this evidence.  As a result, the Board is 
required to remand the case to the RO to ensure the veteran's 
due process rights.

Accordingly, this case is REMANDED for the following:

1. The RO should again review the claims 
files and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002). 

2.  The RO should issue a supplemental 
statement of the case that addresses the 
additional evidence added to the record 
since the most recent supplemental 
statement of the case, to include an 
August 2002 VA cardiovascular examination 
report and medical opinions.  If, upon 
readjudication of this claim, any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and should be given the opportunity 
to respond thereto. Thereafter, the case 
should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


